          Case 2:19-cv-03150-MTL Document 16 Filed 09/18/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Emelio Osorio-Rosas,                              No. CV-19-03150-PHX-MTL
10                   Petitioner,                        ORDER
11    v.
12    Attorney General of the State of Arizona, et
      al.,
13
                     Respondents.
14
15            Pending before the Court is Magistrate Judge Camille D. Bibles’s Report and
16   Recommendation (“R&R”) (Doc. 12) to deny and dismiss Petitioner Emelio Osorio-

17   Rosas’s Petition for Writ of Habeas Corpus (the “Petition”) (Doc. 1.) Petitioner filed an
18   Objection to the R&R. (Doc. 13.) Respondents filed a response (Doc. 14.) For the reasons

19   set forth below, the Court overrules the Objection and adopts the Magistrate Judge’s R&R.

20   I.       PROCEDURAL HISTORY
21            An Arizona Superior Court jury convicted Petitioner of indecent exposure to a
22   minor, aggravated assault, and three counts of sexual conduct with a minor. (Doc. 12 at

23   1.) Petitioner directly appealed his conviction, solely arguing that the trial court “granted

24   him too few days of presentence incarceration credit.” State v. Osorio-Rosas, No. 1 CA-

25   CR 12-0321, 2013 WL 1777346, at *1 (Ariz. Ct. App. Apr. 25, 2013). The Arizona Court

26   of Appeals modified the sentence to reflect the adequate presentence incarceration credit
27   but otherwise affirmed the conviction and sentence. Id. at *2. Petitioner did not seek
28   review from the Arizona Supreme Court. (Doc. 12 at 2.) Consequently, Petitioner’s
         Case 2:19-cv-03150-MTL Document 16 Filed 09/18/20 Page 2 of 5



 1   conviction became final on May 31, 2013.1
 2           Petitioner filed his first state action for post-conviction relief on July 5, 2013. (Id.)
 3   On April 23, 2015, a state habeas court denied relief. (Id.) Petitioner did not appeal that
 4   ruling. (Id.) On May 19, 2015 and June 17, 2015, Petitioner submitted two motions, which
 5   the state court collectively treated as his second petition for post-conviction relief and
 6   denied. (Id.) Petitioner waited two years before filing what the state court construed to be
 7   his third petition for post-conviction relief. (Id. at 3.) Once again, the state trial court
 8   found Petitioner’s claims to be precluded by his failure to raise them on appeal and denied
 9   relief. (Id.) Petitioner appealed the dismissal to the Arizona Court of Appeals, which
10   granted review but denied relief. (Id.) The Arizona Supreme Court denied review.
11           Petitioner filed the present Petition on May 15, 2019. Magistrate Judge Bibles issued
12   the R&R at issue on June 1, 2020. (Doc. 12.) Petitioner filed his Objection on June 8, 2020.2
13   (Doc. 13.) Respondents filed a response on June 10, 2020. (Doc. 14.)
14   II.     LEGAL STANDARDS
15           When reviewing a state prisoner’s habeas corpus petition under 28 U.S.C. § 2254,
16   a federal district court “must decide whether the petitioner is ‘in custody in violation of the
17   Constitution or laws or treaties of the United States.’” Coleman v. Thompson, 501 U.S.
18   722, 730 (1991) (quoting 28 U.S.C. § 2254). The Court only reviews de novo those portions
19
20   1
       The R&R incorrectly asserts that judgment was finalized when the Arizona Court of
21   Appeals issued its mandate on June 14, 2013. (Doc. 12 at 4.) Judgment is final when the
     time for seeking review with the state’s highest court expires. See Gonzalez v. Thaler, 565
22   U.S. 134, 150 (2011) (holding that a petitioner’s “judgment [becomes] final when his time
23   for seeking review with the State’s highest court expire[s]”). Therefore, Petitioner’s
     conviction became final when his time for seeking review in the Arizona Supreme Court
24   expired on May 30, 2013. (Doc. 5 at 17; Doc. 14 at 2.) The difference between the two
25   dates is immaterial to the Magistrate Judge’s conclusion that Petitioner’s claims are time-
     barred.
26   2
       On June 22, 2020, Petitioner filed a reply (Doc. 15) in support of his Objection. While
     the Federal Rules of Civil Procedure permit objections to a R&R, and a response to the
27
     objections, they do not provide for a reply. See Fed. R. Civ. P. 72(b)(2). Because Petitioner
28   was not permitted to file a reply, the Court will not consider it.


                                                   -2-
       Case 2:19-cv-03150-MTL Document 16 Filed 09/18/20 Page 3 of 5



 1   of the report specifically objected to and “may accept, reject, or modify, in whole or in part,
 2   the    findings     and   recommendations     made     by    the   magistrate    judge.”    28
 3   U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3) (“The district judge must
 4   determine de novo any part of the magistrate judge’s disposition that has been properly
 5   objected to.”) (emphasis added). The Court is not required to “review . . . any issue that
 6   is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). A proper
 7   objection made to a magistrate judge’s R&R “requires ‘specific written objections to the
 8   proposed findings and recommendations.’” Warling v. Ryan, No. CV-12-01396-PHX-
 9   DGC (SPL), 2013 WL 5276367, at *2 (D. Ariz. Sept. 19, 2013) (quoting Fed. R. Civ. P.
10   72(b)). If a petitioner raises a general objection, “the Court is relieved of any obligation to
11   review it.” Martin v. Ryan, No. CV-13-00381-PHX-ROS, 2014 WL 5432133, at *2 (D.
12   Ariz. Oct. 24, 2014) (citations omitted). Thus, a general objection “has the same effect as
13   would a failure to object.” Warling, 2013 WL 5276367 at *2 (quoting Howard v. Sec’y of
14   HHS, 932 F.2d 505, 509 (6th Cir. 1991); Haley v. Stewart, No. CV-02-1087-PHX-DGC
15   (CRP), 2006 WL 1980649, at *2 (D. Ariz. July 11, 2006)).
16           Habeas petitions are within the scope of the Antiterrorism and Effective Death
17   Penalty Act of 1996 (“AEDPA”). 28 U.S.C. § 2244. The AEDPA prescribes a one-year
18   statute of limitations for habeas petitions. 28 U.S.C. § 2244(d)(1). The one-year period
19   begins to run on “the date on which the judgment became final by conclusion of direct
20   review or the expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A).
21   III.    DISCUSSION
22           The R&R recommends that the Petition be denied. As further explained in the R&R,
23   the one-year statute of limitations for filing a federal habeas action expired on May 2, 2016.
24   (Doc. 12 at 4.) Petitioner did not demonstrate that he is entitled to equitable tolling of the
25   statute of limitations. Petitioner has also not sufficiently established his actual, factual
26   innocence of the crimes of conviction to warrant an examination of the merits of his claims
27   for relief. (Id. at 6.)
28           Petitioner fails to provide specific objections to the Magistrate Judge’s R&R.


                                                  -3-
       Case 2:19-cv-03150-MTL Document 16 Filed 09/18/20 Page 4 of 5



 1   Petitioner’s Objection is organized into two sections. (Doc. 13 at 2, 8.) In “Objection
 2   Analysis #1,” Petitioner reargues his ineffective assistance of counsel claims. (Id. at 2.)
 3   This section includes scanned pages of the R&R, which have been underlined and marked-
 4   up by hand with abbreviated assertions of “IAC” (presumably “ineffective assistance of
 5   counsel”). (Id. at 5-6.) The Court cannot identify any specific objections to the R&R’s
 6   reasoning or analysis within this portion of Petitioner’s Objection. The Court finds that
 7   Petitioner merely reasserts the merits of his previous claims for relief. Therefore, the Court
 8   will not treat this section as a proper objection to the R&R.
 9          Petitioner’s “Objection Analysis #2” is similarly inadequate. In this section,
10   Petitioner reargues the merits of his cruel and unusual punishment, ineffective assistance
11   of counsel, and improper evidence at sentencing claims for relief. (Id. at 8.) Petitioner
12   does discuss the AEDPA’s statute of limitations, arguing that his untimeliness “was
13   through no-fault [sic] of his own.” (Id.) Petitioner solely offers vague and conclusory
14   statements in support of his claims, including of a “cover-up” and general “external
15   force[s]” which prevented him from filing on time. (Id.) These statements are insufficient
16   to trigger de novo review because Petitioner does not point to any specific findings or
17   rationale contained within the R&R to which he objects. Petitioner also argues that his
18   claims are proper under 28 U.S.C. § 2244(b)(2)(B). (Doc. 13 at 9.) This argument is
19   inapposite as it relates to standards of review for the dismissal of subsequent habeas
20   petitions filed under 28 U.S.C. § 2254. The Court concludes that the “Objection Analysis
21   #2” section is not a proper objection to the Magistrate Judge’s R&R.
22          After carefully reviewing Petitioner’s Objection, the Court finds that it merely
23   serves as a general objection to the Magistrate Judge’s R&R. Consequently, the Court
24   treats it the same way it would treat a failure to object. Therefore, the Court is under no
25   obligation to conduct a de novo review of the R&R. Although it has no obligation to do
26   so, the Court nonetheless has considered the general objections and reviewed the R&R.
27   The Court agrees with Magistrate Judge Bible’s R&R and accepts the recommended
28   decision.


                                                 -4-
       Case 2:19-cv-03150-MTL Document 16 Filed 09/18/20 Page 5 of 5



 1          Lastly, a certificate of appealability should issue only when the petitioner “has made
 2   a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Here,
 3   Petitioner has not substantially showed that dismissing his petition would deny him a
 4   constitutional right. The Court will not issue a certificate of appealability.
 5   IV.    CONCLUSION
 6          Accordingly,
 7          IT IS ORDERED adopting the Report and Recommendation. (Doc. 12.)
 8          IT IS FURTHER ORDERED denying the Petition (Doc. 1) and dismissing it with
 9   prejudice.
10          IT IS FURTHER ORDERED declining to issue a certificate of appealability.
11          IT IS FINALLY ORDERED directing the Clerk of the Court to enter judgment,
12   terminating this case.
13          Dated this 18th day of September, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -5-
